Case 3:19-mj-05267-DWC Document 6 Filed 03/22/21 Page 1 of 8

AO 93 (Rey. 11/13) Search and Seizure Warrant

 

 

 

 

 

FILED LODGED

 

 

RECEIVED

 

UNITED STATES DISTRICT COURT

 

 

 

for the 03/22/2021
Western District of Washington CLERK U.S, DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA
In the Matter of the Search of )
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No. (V\ VI | ae S o lo] ee Ov

Subject Person KOLTIN JEROME LOZIER ;
)

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Western District of Washington
(identify the person or describe the property to be searched and give its location):

Subject Person KOLTIN JEROME LOZIER as further described in Attachment A, which is attached hereto and incorporated
herein by this reference.

 

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B, which is attached hereto and incorporated herein by this reference.

YOU ARE COMMANDED to execute this warrant on or before January 13, 2020 (not to exceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 p.m. Cat any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person ftom whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to any U.S. Magistrate Judge

(United States Magistrate Judge)
[1 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
O for _ days (not to exceed 30) + until, the facts justifying, the later specific date of

Date and time issued: j2-[20 [90/9 BODO nthe,

Judge's signature

City and state: Tacoma, Washington DAVID W. CHRISTEL, U.S. MAGISTRATE JUDGE
Printed name and title

 

 
Case 3:19-mj-05267-DWC Document6 Filed 03/22/21 Page 2 of 8

 

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: __ ___ | Date and time warrant executed: Copy of warrant and inventory left witl: +
ME IV-SZ6FOU] Oio21zo + GioSaum |4glY 2424 31. E Greely, wi

 

 

 

Inventory made in the presence of :
NA

 

Inventory of the property taken and name of any person(s) seized:
~ Kolkn Otvome Aozeier seized

 

Certification _

| declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

 

 

Date: (3/22 424 wal
# Executing officer's signature
kA c, | £6L Sperin nd
Tharedgl Dryelhe Asta MCAdee |_£61 Spec l Heo,

3-22-2021

 

 

 
 

 

Case 3:19-mj-05267-DWC Documenté6 Filed 03/22/21 Page 3 of 8

 

ATTACHMENT A
Description of Property to be Searched
The physical address of the SUBJECT PREMISES is 4814 242™ Street E,
Graham, Washington 98338. The SUBJECT PREMISES is the property at this address
containing a single family, single story residence located in Pierce County, Washington.
Google maps displayed the following images to include an overview of the property and

the front of the residence.

 

TACHMENT A - UNITED STATES ATTORNEY

ATTACHMENT As} 700 STEWART STREET, SUITE 5220

USAO #2019R01259 SEATTLE, WASHINGTON 98101
(206) 553-7970
coco Oo wm ND UH F&F WwW KH =

 

 

Case 3:19-mj-05267-DWC Document6 Filed 03/22/21 Page 4 of 8

 

The search is to include all rooms and vehicles on the SUBJECT PREMISES, as

well as any garage/parking spaces or storage units/outbuildings located thereon and any
digital device(s) found therein. However, if law enforcement can reasonably determine
that the SUBJECT PERSON neither owns nor has access to a particular digital device,

this warrant does not authorize the search or seizure of such digital devices.

ATTACHMENT A - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO #2019R01259 deaen, W oni
(206) 553-7970
Case 3:19-mj-05267-DWC Documenté6 Filed 03/22/21 Page 5 of 8

The SUBJECT PERSON is KOLTIN JEROME LOZIER (DOB: XX/XX/1991),
pictured below:

wow won A uw ff WwW NY

a ee ee ee
A vA fb WY NO —- ©

—
—

 

—_
Oo oo

NN WY
yv- ©

 

No
Ww

NM MN NM
a1 DA UN +

ed
oo

 

ATTACHMENT A -3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO #2019R01259 Sirite Wibmounnteibl
(206) 553-7970
—

 

wo on na ww Sf WY LY

—
—_—- &

20}
21
22
23
24
25
26
27
28

 

Case 3:19-mj-05267-DWC Documenté6 Filed 03/22/21 Page 6 of 8

ATTACHMENT B
ITEMS TO BE SEIZED

The following records, documents, files, or materials, in whatever form, including
handmade or mechanical form.(such as printed, written, handwritten, or typed),
photocopies or other photographic form, and electrical, electronic, and magnetic form
(such as CDs, DVDs, smart cards, thumb drives, camera memory cards, electronic
notebooks, or any other storage medium), that constitute evidence, instrumentalities, or
fruits of violations of 18 U.S.C. § 2251(a), 18 U.S.C. § 2252(a)(2) (Receipt or
Distribution of Child Pornography), and 18 U.S.C. § 2252(a)(4)(B) (Possession of Child
Pornography), which may be found at the SUBJECT PREMISES or on the SUBJECT
PERSON:

1. Any visual depiction of minor(s) engaged in sexually explicit conduct and

 

child erotica, in any format or media and any items depicted in those visual depictions
that may help to identify the person depicted or the creator of the depictions;

2. Evidence of the installation and use of P2P software, and any associated
logs, saved user names and passwords, shared files, and browsing history;

Bi Letters, e-mail, text messages, and other correspondence/records
identifying persons transmitting child pornography, or evidencing the transmission of
child pornography, through interstate or foreign commerce, including by mail or by
| computer, or evidences contact with minors;

4, All invoices, purchase agreements, catalogs, canceled checks, money order

 

receipts, credit card statements or other documents pertaining to the transportation or
purchasing of images of minors engaged in sexually explicit conduct;
5. Any and all address books, names, lists of names, telephone numbers, and
addresses of individuals engaged in the transfer, exchange, or sale of child pornography;
6. Any non-digital recording devices and non-digital media capable of storing

images and videos.

ATTACHMENT B - 1 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO #2019R01259 SEATTLE, W. osi0i
(206) 553-7970
—

—_> —
—- &

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

owen A nA & W WN

Case 3:19-mj-05267-DWC Documenté6 Filed 03/22/21 Page 7 of 8

7. Digital devices and/or their components, which include, but are not limited
to: .

a. Any digital devices and storage device capable of being used to
commit, further, or store evidence of the offense listed above;

b. Any digital devices used to facilitate the transmission, creation,
display, encoding or storage of data, including word processing equipment, modems,
docking stations, monitors, cameras, printers, encryption devices, and optical scanners;

. Any magnetic, electronic, or optical storage device capable of
| storing data, such as disks, tapes, CD-ROMs, CD-Rs, CD-RWs, DVDs, printer or
memory buffers, smart cards, PC cards, memory sticks, flashdrives, USB/thumb drives,
| camera memory cards, media cards, electronic notebooks, and personal digital assistants;

d. Any documentation, operating logs and reference manuals regarding
the operation of the digital device or software;

é. Any applications, utility programs, compilers, interpreters, and other
software used to facilitate direct or indirect communication with the computer hardware,
storage devices, or data to be searched;

 

 

f. Any physical keys, encryption devices, dongles and similar physical
items that are necessary to -gain access to the computer equipment, storage devices or
data; and

 

 

g- Any passwords, password files, test keys, encryption codes or other
information necessary to access the computer equipment, storage devices or data;

8. Evidence of who used, owned or controlled any seized digital device(s) at
the time the things described in this warrant were created, edited, or deleted, such as logs,
registry entries, saved user names and passwords, documents, and browsing history;

9. _ Evidence of malware that would allow others to control any seized digital
device(s) such as viruses, Trojan horses, and other forms of malicious software, as well
as evidence of the presence or absence of security software designed to detect malware;

as well as evidence of the lack of such malware;

 

 

ATTACHMENT B - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO #2019R01259 ictiek WAssnEPON SSI!
(206) 553-7970
oon nA wu fF WwW NY =

to NN NN NN KN K&S =| KF Be Se Se Se SS

Case 3:19-mj-05267-DWC Document6 Filed 03/22/21 Page 8 of 8

10. Evidence of the attachment to the digital device(s) of other storage devices
or similar containers for electronic evidence;
11. Evidence of counter-forensic programs (and associated data) that are
designed to eliminate data from a digital device;
12. Evidence of times the digital device(s) was used;
13. Any other ESI from the digital device(s) necessary to understand how the
digital device was used, the purpose of its use, who used it, and when.
14. Records and things evidencing the use of the IP addresses used at the
SUBJECT PREMISES including:
a. Routers, modems, and network equipment used to connect _
computers to the Internet;
b. Records of Internet Protocol (IP) addresses used;
c.  -Records of Internet activity, including firewall logs, caches, browser

 

 

history and cookies, “bookmarked” or “favorite” web pages, search terms that the user

entered into any Internet search engine, and records of user-typed web addresses.

The seizure of digital devices and/or their components as set forth herein is
specifically authorized by this search warrant, not only to the extent that such
digital devices constitute instrumentalities of the criminal activity described above,
but also for the purpose of the conducting off-site examinations of their contents for
evidence, instrumentalities, or fruits of the aforementioned crimes.

 

 

ATTACHMENT B -3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO #2019R01259 SEATTLE, WASHINGTON 98101
(206) 553-7970
